                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 DAMION G. DAVIS,

                       Plaintiff,                   CIVIL ACTION NO. 1:18-CV-02286

        v.                                                     (JONES, J.)
                                                           (MEHALCHICK, M.J.)
 OFFICER MILLER, et al.,

                       Defendants.


                                     MEMORANDUM

 I.    BACKGROUND

       Plaintiff Damion G. Davis (“Davis”) initiated the instant complaint pursuant to 42

U.S.C. § 1983 (“1983”) on November 29, 2018. (Doc. 1). Davis names Officer Miller and

Officer Kenndy, both of the Carlisle Police Department, the Carlisle Police Department itself,

the city of Carlisle, and Cumberland County as defendants in this suit. (Doc. 1 at 2-3). Davis

is presently incarcerated at the Cumberland County Prison located in Carlisle, Cumberland

County, Pennsylvania. (Doc. 1 at 2).

       Davis alleges that Defendants violated his constitutional rights through their use of

excessive force, false arrest, false prosecution, and false imprisonment. (Doc. 1 at 3 ¶ II, B).

Davis’s claim arose on March 1, 2017, when he encountered two police officers outside of his
apartment building.1 (Doc. 1 at 4 ¶ IV, A). Davis inquired as to why the officers were outside

of his apartment and learned it was because he was talking loudly on his cell phone. Davis

then tried to walk back to his apartment. (Doc. 1 at 4 ¶ IV, A). As Davis started to walk, an

unspecified officer pulled him by his hair and threw Davis to the ground, and then proceeded

to beat on him.2 (Doc. 1 at 4 ¶ IV, A). Davis’s eleven-year-old step-daughter, who was nearby

when Davis was thrown to the ground, telephoned Davis’s wife. (Doc. 1 at 4 ¶ IV, A). Upon

receiving the call, Davis’s wife ran home to see what was going on, but Davis was no longer

at the scene by the time his wife arrived. (Doc. 1 at 4 ¶ IV, A).

       Davis next alleges that he woke up in an ambulance. (Doc. 1 at 5 ¶ IV, D). An

unspecified woman, riding in the ambulance with Davis, asked Davis if he was okay. (Doc.

1 at 5 ¶ IV, D). Davis asked her what happened and requested that he be taken to the hospital.

(Doc. 1 at 5 ¶ IV, D). Unspecified police officers followed behind the ambulance. (Doc. 1 at

5 ¶ IV, D). The injuries Davis sustained included a swollen face, chipped tooth, a concussion,

a dislocated shoulder, and a permanent knot on his forehead.3 (Doc. 1 at 5 ¶ V). Davis seeks

$15,000,000 and an expungement of his criminal case from his record. (Doc. 1 at 5 ¶ VI).




       1
         The exact date when the events occurred is unclear. On the following page of his
complaint, Davis indicates “it was on [sic] Feb. 2017… and it was late at night” when the
events giving rise to his claim occurred. (Doc. 1 at 5 ¶ IV, C).
       2
        On the following page of his complaint, Davis alleges Officer Kenndy threw him to
the ground, and two other police officers (three total) hit him in the head. (Doc. 1 at 5 ¶ IV,
D).
       3
          Davis alludes to the death of his daughter in connection to the injuries he sustained.
While the court expresses its condolences, Davis must specify how his daughter’s death relates
to the allegations in his complaint. (Doc. 1 at 5 ¶ V).
                                              -2-
       Davis also notes -- without specifying how, by whom, or on what dates – that he

wanted to go to the law library but “the L.T. Ms. Dunlap kept denying (him) law library time,

and on the days when (he) was aprove [sic] to go, they would put (him) on lock down.” (Doc.

1 at 4 ¶ IV, B). As far as the Court can tell, the incident with the police officers occurred prior

to Davis’s incarceration, and the law library denial occurred during Davis’s incarceration.

II.    STATEMENT OF LAW

           A. SECTION 1915 STANDARDS

       Under 28 U.S.C. § 1915A, the Court is obligated, prior to service of process, to screen

a civil complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a); James v. Pa. Dep't of Corr., 230 Fed.

Appx. 195, 197 (3d Cir. 2007) (not precedential). The Court must dismiss the complaint if it

fails to state a claim upon which relief can be granted. 28 U.S.C. § 1915A(b)(1); Mitchell v.

Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010). The Court has a similar obligation with

respect to actions brought in forma pauperis. See 28 U.S.C. § 1915(e)(2). In performing this

mandatory screening function, a district court applies the same standard applied to motions

to dismiss under Rule 12(b)(6) of the FEDERAL RULES OF CIVIL PROCEDURE. Mitchell, 696 F.

Supp. 2d at 471; Banks v. Cnty. of Allegheny, 568 F. Supp. 2d 579, 588 (W.D. Pa. 2008).

       Rule 12(b)(6) of the FEDERAL RULES OF CIVIL PROCEDURE authorizes a defendant to

move to dismiss for “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). The United States Court of Appeals for the Third Circuit has noted the evolving

standards governing pleading practice in federal court, stating that:

       Standards of pleading have been in the forefront of jurisprudence in recent
       years. Beginning with the Supreme Court's opinion in Bell Atlantic Corp. v.
       Twombly, 550 U.S. 544 (2007), continuing with our opinion in Phillips [v. County

                                               -3-
          of Allegheny, 515 F.3d 224 (3d Cir. 2008)] and culminating recently with the
          Supreme Court's decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), pleading
          standards have seemingly shifted from simple notice pleading to a more
          heightened form of pleading, requiring a plaintiff to plead more than the
          possibility of relief to survive a motion to dismiss.

          Fowler v. UPMC Shadyside, 578 F.3d 203, 209–10 (3d Cir. 2009).

          In considering whether a complaint fails to state a claim upon which relief may be

granted, a court must accept as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom are to be construed in the light most favorable to the

plaintiff. Jordan v. Fox, Rothschild, O'Brien &Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994). A court

“need not credit a complaint's ‘bald assertions' or ‘legal conclusions' when deciding a motion

to dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Additionally,

a court need not assume that a plaintiff can prove facts that the plaintiff has not

alleged. Associated Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519,

526 (1983). In order to state a valid cause of action a plaintiff must provide some factual

grounds for relief which “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). When ruling on a motion to dismiss, a trial court must assess whether

a complaint states facts upon which relief can be granted, and should “begin by identifying

pleadings that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “[T]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678.




                                                -4-
           B. RULE 8 PLEADING STANDARDS

       In addition to these pleading rules, a civil complaint must comply with the

requirements of Rule 8(a) of the FEDERAL RULES OF CIVIL PROCEDURE, which defines what

a complaint should contain:

       (a) A pleading that states a claim for relief must contain (1) a short and plain
       statement of the grounds for the court's jurisdiction, unless the court already
       has jurisdiction and the claim needs no new jurisdictional support; (2) a short
       and plain statement of the claim showing that the pleader is entitled to relief;
       and (3) a demand for the relief sought, which may include relief in the
       alternative or different types of relief.

Thus, a pro se plaintiff's well-pleaded complaint must recite factual allegations which are

sufficient to raise the plaintiff's claimed right to relief beyond the level of mere speculation,

set forth in a “short and plain” statement of a cause of action. Indeed, Fed. R. Civ. P. 8(a)

requires a “showing that ‘the pleader is entitled to relief, in order to give the defendant fair

notice of what the…claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

U.S. 89, 93-94 (2007); Phillips, 515 F.3d at 233 (citing Twombly, 550 U.S. at 545).

       With the aforementioned standards in mind, a document filed pro se is “to be liberally

construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to

relief. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). In deciding a Rule 12(b)(6) motion, the

court may also consider the facts alleged on the face of the complaint, as well as “documents

incorporated into the complaint by reference, and matters of which a court may take judicial

notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Further, the Third


                                               -5-
Circuit has instructed that if a complaint is vulnerable to dismissal for failure to state a claim,

the district court must permit a curative amendment, unless an amendment would be

inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

III.   DISCUSSION

           A. JURISDICTION & VENUE

        “An action will only lie under [1983] when a state official, acting under color of law,

violates a constitutionally protected right.” Truhe v. Rupell, 641 F. Supp. 57, 59 (M.D. Pa.

1985) (citing Screws v. U.S., 325 U.S. 91, 158 (1945)). Here, Davis’s potential claims involve

constitutional amendments. Thus, subject matter jurisdiction is proper under 28 U.S.C.A. §

1331. Davis is incarcerated in Cumberland County, Pennsylvania, and his apartment where

the purported excessive force claim arose is presumably located in Carlisle, Pennsylvania,

which is also within Cumberland County.4 Because Davis alleges that the events giving rise

to his claim occurred in Cumberland County, which is located within the Middle District of

Pennsylvania, venue is proper here. 28 U.S.C. § 1391(b). See Wyatt v. Wetzel, No. 3:14-CV-

589, 2015 WL 616629, *2 (M.D. Pa. October 20, 2015).

           B. ACCESS TO THE LAW LIBRARY

       Davis alleges that prison officials denied him access to the law library. (Doc. 1 at 4 ¶

IV, B). Adequate prison law libraries are a component of the right of access to the

courts. See Bounds v. Smith, 430 U.S. 817, 828 (1977). Such claims fall under the right of access




       The court presumes Davis’s apartment is located in Carlisle, Pennsylvania because
       4

he names two police officers from Carlisle as defendants.
                                               -6-
to the courts. Tinsley v. Giorla, 369 Fed. Appx. 378, 380-81 (3d Cir. 2010); Veteto v. Miller, 829

F. Supp. 1486, 1494 (M.D. Pa. 1992). However, Davis’s complaint fails to allege how his

denial of access to the law library has caused him injury; as such he has not stated a cognizable

denial of access to the courts claim. See Monroe v. Beard, 536 F. 3d 198, 205-06 (3d Cir.2008)

(internal citations omitted) (prisoner must show (1) that he suffered an actual injury—that

they lost a chance to pursue a nonfrivolous or arguable underlying claim; and (2) that he has

no other remedy that may be awarded as recompense for the lost claim other than in the

present denial of access suit.) Further, Davis fails to allege that any of the Defendants

identified in his suit were the individuals who denied him access to the law library.

           C. EXCESSIVE FORCE CLAIM

       Davis alleges officers used excessive force when throwing him to the ground in front

of his apartment. A law enforcement officer's use of excessive force in the course of

an arrest or investigatory stop constitutes an unlawful “seizure” under the Fourth

Amendment.5 Graham v. Connor, 490 U.S. 386, 394 (1989); Carswell v. Borough of

Homestead, 381 F.3d 235, 240 (3d Cir.2004). To determine whether specific conduct qualifies

as excessive force, the court must examine its objective “reasonableness.” Graham, 490 U.S.

at 395–96. The court should consider the severity of the crime, the suspect's “immediate

threat” to the safety of officers or others, resistance to arrest, attempts to flee, and access to




       5
         See also Stuckey v. Ross, 2005 WL 3629026, *3 (M.D. Pa. December 15, 2005) (noting
that the “Fourth Amendment governs claims that law enforcement officials used excessive
force in the course of an arrest”) (citations omitted) (report and recommendation adopted by
Stuckey v. York City Police Dept., 2006 WL 58990, (M.D. Pa. January 9, 2006)).
                                               -7-
weapons. Id.at 396; Couden v. Duffy, 446 F.3d 483, 497 (3d Cir.2006). The court should also

consider the duration of the law enforcement officer's use of force, whether the officer was

attempting to effect an arrest, and the presence of accomplices. Sharrar v. Felsing, 128 F.3d

810, 822 (3d Cir.1997) (abrogated on other grounds by Curley v. Klem, 499 F.3d 199 (3d

Cir.2007)). The court must examine the use of force from “the pjerspective of a reasonable

officer on the scene,” without the benefit of hindsight. Graham, 490 U.S. at 396.

       Here, there are simply not enough factual averments for the defendants to respond,

and therefore the court recommends dismissal pursuant to Fed. R. Civ. P. 8. Further, the

court reminds Davis that he must allege personal involvement by each defendant in order to

sustain a 1983 claim against that defendant. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988) (A defendant in a civil rights action must have personal involvement in the alleged

wrongs; liability cannot be predicated solely on the operation of respondeat superior) (emphasis

in original) (citing Parratt v. Taylor, 451 U.S. 527, 537 n. 3 (1981); Hampton v. Holmesburg Prison

Officials, 546 F.2d 1077, 1082 (3d Cir.1976)).

           D. FALSE ARREST, FALSE PROSECUTION, AND FALSE IMPRISONMENT CLAIMS

       Finally, Davis also asserts claims of false arrest, false prosecution, and false

imprisonment. His complaint also fails to state a claim on these grounds as well. A false arrest

claim tasks the plaintiff to show that he or she was arrested without probable cause. Dillard v.

Cornick, No. 1:18-CV-70, 2018 WL 4679952, at *4 (M.D. Pa. Sept. 28, 2018); citing Andrews

v. Scuilli, 853 F.3d 690, 697 (3d Cir. 2017) (internal citation omitted). A claim for false

imprisonment is grounded most often in a “detention pursuant to [an] arrest” made without

probable cause. Id.; Groman v. Township of Manalapan, 47 F.3d 628, 636 (3d Cir. 1995); see also



                                               -8-
Stewart v. Moll, 717 F. Supp. 2d 454, 463 (E.D. Pa. 2010). And a malicious prosecution6 claim

requires a plaintiff to show, inter alia, that the defendant initiated and pursued a criminal

proceeding without probable cause. Id.; Johnson v. Knorr, 477 F.3d 75, 81-82 (3d Cir. 2007)

(citing Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003) ). Further, it is well-settled

that an essential element of a civil rights malicious prosecution, false imprisonment, or false

arrest claim is that the underlying criminal case must have been terminated in favor of the

civil rights claimant. Booker v. City of Philadelphia, No. CV 12-402, 2017 WL 1177094, at *4

(E.D. Pa. Mar. 29, 2017) quoting Heck v. Humphrey, 512 U.S. 477, 486–87 (1994); Miles v. Zech,

No. 3:18-CV-1061, 2018 WL 3214262, at *6 (M.D. Pa. May 23, 2018), report and

recommendation adopted, No. CV 3:18-1061, 2018 WL 3207381 (M.D. Pa. June 29, 2018).

Therefore, where, as here, the civil rights plaintiff brings these claims in a setting where he

has not achieved a favorable outcome in the underlying state case, the plaintiff's claim fails as

a matter of law.

IV.    LEAVE TO AMEND

       The Court recognizes that pro se plaintiffs often should be afforded an opportunity to

amend a complaint before the complaint is dismissed with prejudice, see Fletcher–Harlee Corp.

v. Pote Concrete Contractors, Inc., 482 F.3d 247, 253 (3d Cir. 2007), unless granting further leave

to amend would be futile or result in undue delay. Alston v. Parker, 363 F.3d 229, 235-36 (3d

Cir. 2004). As the complaint in its current form does not clearly set forth any claims against




       6
        The Court liberally construes Davis’s “false prosecution claim” as one for malicious
prosecution.
                                               -9-
the Defendants, dismissal is warranted. However, to preserve Mr. Davis’s rights as a pro se

litigant, the Court will allow him to file a single, unified complaint setting forth his factual

allegations and legal claims in a manner that can be reviewed by the Court and, if necessary,

answered by the Defendants.

       Mr. Davis is advised that the amended complaint must be a pleading that stands by

itself without reference to the original complaint. Young v. Keohane, 809 F. Supp. 1185, 1198

(M.D. Pa. 1992) (emphasis added). The amended complaint must also establish the existence

of specific actions taken by the Defendants which have resulted in identifiable constitutional

violations, to the extent Mr. Davis intends to bring a civil rights action under 42 U.S.C. §

1983. Further, the amended complaint must: provide a “short and plain statement of the

grounds for the court’s jurisdiction,” Fed. R. Civ. P. 8(a)(1); contain “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2);

include “a demand for the relief sought,” Fed. R. Civ. P. 8(a)(3); set forth averments that are

“simple, concise, and direct,” Fed. R. Civ. P. 8(d)(1); and state such averments in separately

numbered paragraphs describing the date and time of the events alleged and identifying

wherever possible the participants in the acts about which he complains. It should also be

limited to those claims that arise out of the same transaction or occurrence or series of

transactions or occurrences as averred, albeit vaguely, in the original complaint. Failure to

file an amended complaint in accordance with the aforementioned requirements may result

in the dismissal of this action in its entirety.

 V.    CONCLUSION

       Based on the foregoing, the Court finds that Plaintiff’s complaint (Doc. 1) fails to state

a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(A), 28 U.S.C. §
                                              - 10 -
1915(e)(2)(B)(ii), and Fed. R. Civ. P. 8. Plaintiff is directed to file an amended complaint in

accordance with the foregoing within 30 days.

       An appropriate Order follows.




                                                          BY THE COURT:

Dated: March 13, 2019                                     s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge




                                            - 11 -
